Title: To Thomas Jefferson from John Paul Jones, 8 October 1785
From: Jones, John Paul
To: Jefferson, Thomas



Sir
Paris, October 8th, 1785.

As The Baron de Waltersdorff does not return here, as was expected, and I wish to apply, without farther loss of time to the Court of Denmark, for a compensation for the prizes taken by the squadron I commanded in Europe, and given up to the British, by the people in authority at Bergen in Norway; if you approve it, I will assign the powers I received, for that business from Congress, to my friend Dr. Bancroft in London. You will oblige me therefore, if you will write to Mr. Adams, requesting him to support Dr. Bancroft’s application through the Danish minister in London. I am, with great respect and esteem, &c.
